In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-439 CV

____________________


IN RE PAUL H. GESSWEIN & COMPANY, ET AL.




Original Proceeding



MEMORANDUM OPINION
 On October 11, 2005, Paul H. Gesswein & Company, Relator, joined by additional
Relators Swest, Inc., Stuller, Inc., f/k/a Stuller Settings, Inc., The Bell Group, Inc., f/k/a
Rio Grande Albuquerque, Inc., f/k/a Rio Grande Jewelers Supply, Inc., f/k/a Rio Grande
Wholesale Jewelers, Inc., The Matchless Metal Polishing Company, Inc., a/k/a Paul H.
Matchless & Company, Inc., Kerr Corporation, KerrLab a/k/a Kerr Jewelry and Specialty
Products, Sybron Dental Specialties, Inc., Sattex Corporation, and Grobet File Company
of America, Inc., a/k/a Grobet USA, filed this petition for writ of mandamus.  We
requested a response from the real party in interest.  On October 28, 2005, the relators
filed a motion to dismiss the petition as moot.  Relators allege the underlying action has
concluded in a settlement of all issues among all parties.
	Accordingly, this original proceeding is dismissed without reference to the merits. 
Costs are assessed against the incurring party.
	WRIT DISMISSED.
								PER CURIAM

Opinion Delivered November 17, 2005
Before McKeithen, C.J., Gaultney and Horton, JJ.